Citation Nr: 0908197	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  02-17 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than February 13, 
2001, for service connection for chronic paranoid 
schizophrenia.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to December 
1973.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating action of 
the RO which granted service connection and assigned a 100 
percent disability evaluation for chronic paranoid 
schizophrenia, effective from February 13, 2001.  The Veteran 
disagreed with the effective date of the award of service 
connection and perfected an appeal to the Board.  

The Veteran presented sworn testimony in support of his 
appeal during an October 2004 hearing on appeal before the 
undersigned Veterans Law Judge.  In a January 2006 decision, 
the Board denied entitlement to an earlier effective date for 
panic disorder.  The Veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2008 Memorandum Decision, the Court reversed the 
January 2006 Board decision and remanded the matter for 
additional adjudication consistent with the Memorandum 
Decision.

In written argument to the Board, the Veteran's attorney has 
characterized the issue on appeal as entitlement to "an 
award of a 100 percent disability rating, effective from May 
1995."  The Board respectfully disagrees.  The issue 
throughout the course of this appeal has been entitlement to 
an earlier effective date for service connection.  This is 
the issue which has been adjudicated by the RO, the Board, 
and the Court.  It is well established in veterans' law that 
the assignment of an effective date for service connection is 
a separate issue from the assignment of an effective date of 
the disability rating; as service connection is a different 
benefit than the disability rating, each analysis requires 
different evidence and involves different criteria.  "[T]he 
'date of award' inquiry has nothing to do with the amount of 
compensation a claimant will receive, or the date from which 
a rating will apply."  Meeks v. West, 216 F. 3d 1363 
(Fed.Cir. 2000)  In this case, the evidence gathered thus far 
and the analysis applied during the appellate process have 
pertained to the issue of the proper effective date to be 
assigned to the award of service connection, rather than to 
the issue of the proper effective date for the disability 
rating assigned.  

The issue of the proper disability rating to be assigned to 
reflect the impairment arising from the Veteran's paranoid 
schizophrenia from January 1995 to February 2001 will be 
determined by the RO in the first instance upon the 
promulgation of this decision and the return of the claims 
file.  Because the level of a veteran's disability may 
fluctuate over time, the VA is required to consider the level 
of the Veteran's impairment throughout the entire period, to 
include consideration of possible staged ratings.  O'Connell 
v. Nicholson, 21 Vet. App. 89 (2007).  In doing so it will be 
appropriate for the RO to gather evidence supporting the 
decision, such as a complete set of the Veteran's VA 
treatment reports from 1995 onward.  If the Veteran and his 
attorney disagree with the RO's determination at that point, 
they will be free to file a timely notice of disagreement 
then.  


FINDINGS OF FACT

1.  The Veteran initially filed a claim for service 
connection for paranoid schizophrenia in January 1995; this 
claim has remained unresolved and pending since that time.

2.  Although entitlement to service connection for paranoid 
schizophrenia arose much earlier, the Veteran initially filed 
a claim seeking that benefit in January 1995.


CONCLUSION OF LAW

An effective date of January 20, 1995, and no earlier, is 
warranted for the award of service connection for paranoid 
schizophrenia.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 
38 C.F.R. §   3.400 (2008).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  First, proper notice must be provided to a 
claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the March 2008 Court Order, the Court did not identify or 
even mention any issue involving the notice provided to this 
particular Veteran as to the effective date assigned to the 
grant of service connection for paranoid schizophrenia.  
Neither the Veteran nor his attorney has identified any 
subsequent claimed notice deficiency, and the Board is unable 
to identify any.  Thus, we hold that VA has no remaining duty 
involving pre-adjudicatory notice to the Veteran in this 
case.

Service records, VA medical records, private medical records, 
Social Security records, and VA medical examinations have 
been obtained in support of the Veteran's claim.  As noted 
above, the Veteran has been afforded a personal hearing in 
this appeal.  Neither the Veteran nor his attorney has 
identified any outstanding evidentiary development to support 
the Veteran's claim, and the Board is likewise unable to 
identify any.  Thus, we hold that VA has fulfilled its duty 
to assist the Veteran in obtaining evidence to support his 
appeal.

Analysis

Historically, the Veteran filed an initial claim for service 
connection for paranoid schizophrenia in January 1995.  He 
also filed a concomitant claim for VA nonservice-connected 
pension benefits.  The RO granted the claim for pension 
benefits and denied the claim for service connection in a 
September 1995 rating decision.  However, the October 1995 
notification letter provided to the Veteran pertained only to 
the pension benefit grant and did not mention the denial of 
service connection.  

The Veteran again filed a claim for service connection for 
schizophrenia in September 1997, which was denied in an April 
1998 decision.  In November 1997, however, he wrote a letter 
to the Acting Under Secretary of Benefits of Veterans 
Benefits Administration in which he expressed concerns with 
the way his claim had been handled.  The letter was forwarded 
to the RO for response.  In an undated letter, the RO 
acknowledged its failure to notify him of the denial of 
service connection in September 1995, and that to rectify 
this failure, his November 1997 letter would be considered a 
notice of disagreement with the September 1995 decision.  

After a notice of disagreement has been filed in any claim, 
the RO is required to issue a statement of the case 
containing a summary of the evidence, the applicable laws and 
regulations, and an explanation as to the decision previously 
reached, unless the Veteran has withdrawn the notice of 
disagreement.  38 C.F.R. §§ 19.26, 19.29.  In this case, the 
Veteran did not withdraw the notice of disagreement and the 
RO failed to issue a statement of the case.  In fact, no 
further action on the matter was taken by either the RO or 
the Veteran.

Subsequently, the Veteran again filed a claim for service 
connection for paranoid schizophrenia in February 2001.  This 
claim was granted by the RO and an effective date of February 
13, 2001, reflecting the date the most recent claim for the 
benefit was received at the RO, was assigned to the grant of 
service connection.  As set forth above, the Veteran 
perfected a timely appeal as to the effective date assigned, 
and the appeal went all the way to the Court.  

In its March 2008 Memorandum Decision, the Court held that 
the Board had erroneously concluded the 1997 notice of 
disagreement had been subsumed in the subsequent denials of 
service connection, and reversed the Board's January 2006 
denial of an effective date earlier than February 2001 for 
the award of service connection for paranoid schizophrenia.

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  
See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are 
generally awarded based on the date of receipt of the claim.  
38 C.F.R. § 3.1(r), 3.400.  Specifically with respect to 
service connection granted on a direct basis, such as the 
Veteran's paranoid schizophrenia which was established as 
directly related to military service, governing regulation 
provides that the effective date will be the day following 
separation from active service or the date entitlement arose, 
if the claim was received within one year after separation 
from active duty; otherwise the effective date will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  All 
effective date determinations must be based upon the facts 
found, unless otherwise specifically provided.  38 U.S.C.A. 
§§ 5101, 5110; 38 C.F.R. § 3.400.

Therefore, the Board holds, based upon the Court's Memorandum 
Decision, that the Veteran's initial claim for service 
connection remained pending due to the RO's failure to issue 
a statement of the case in response to the Veteran's 1997 
notice of disagreement.  The Veteran's claim for service 
connection was filed many years after his 1973 discharge from 
service.  In adjudicating the grant of service connection, 
the RO found that his schizophrenia had initially arisen much 
earlier, during the Veteran's period of service.  Thus, 
application of the governing regulation dictates that the 
proper effective date of service connection for schizophrenia 
must be the date the claim was received by the RO, January 
20, 1995.  

The Veteran contends that an even earlier effective date is 
warranted, on the theory that he had received treatment for 
schizophrenia from the VA as early as April 1994.  In support 
of this claim, he has submitted copies of medical records 
reflecting an April 1994 private hospitalization for 
stabilization of schizophrenia.  He asserts that these 
treatment records should be considered an informal claim for 
entitlement to service connection for schizophrenia, to 
support the award of an earlier effective date for service 
connection for schizophrenia.  

Although the record does not contain any indication that the 
Veteran sought or received VA treatment as early as 1994, 
there are records dated in April 1995, which appear to 
reflect the Veteran's initial entry into the VA medical 
system.  These records, however, only reflect current 
treatment, including the renewal of prescription medication 
and the initial intake into the VA mental health system.  
They do not pertain in any way to the onset of the Veteran's 
schizophrenia or to any nexus between service and his 
schizophrenia.

Generally, an informal claim is a communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant or his duly 
authorized representative.  Such informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  However, when a 
claim has been filed which meets the requirements of 
38 C.F.R. § 3.151 (setting forth the requirements for a 
formal disability benefits claim, inter alia), an informal 
application for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155.  

Although VA medical treatment reports (which are 
constructively of record as of the date they are created for 
adjudication purposes) showing an increase in disability or 
unemployability due to service-connected disabilities are 
frequently accepted as informal claims for an increased 
disability rating or for a total disability rating based upon 
unemployability, the Court has been generally reluctant to 
interpret VA hospitalization or examination records as 
informal claims for entitlement to service connection.  In a 
case involving medical records which a Veteran wished to have 
construed as an informal claim for secondary service 
connection, the Court looked for additional supporting 
evidence of the Veteran's intent to seek secondary service 
connection, holding that the mere presence of the medical 
evidence does not establish an intent on the part of the 
Veteran to seek secondary service connection for the 
psychiatric condition.  "While the Board must interpret the 
appellant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the appellant. ...  
The appellant must have asserted the claim expressly or 
impliedly."  Brannon v. West, 12 Vet. App. 32 (1998).   

In this case, even if the Veteran in fact sought VA mental 
health care earlier than April 1995, his request for the VA 
to consider such records as an informal claim for service 
connection would be likely to fail, for the reasons explained 
above.  As it stands, however, it appears that in fact, he 
did not seek VA treatment until April 1995, after he had 
filed the January 1995 claim for service connection upon 
which the instant effective date is based.


ORDER

An effective date of January 20, 1995, and no earlier, is 
awarded for the grant of service connection for paranoid 
schizophrenia, subject to the laws and regulations governing 
the award of monetary benefits.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


